DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: line 9-9 (the Examiner believes, this should read A-A to be consistent with paragraph 12 of the specification), as shown in figure 1, 25, as shown in figure 6, 4321 and 4322, as shown in figure 7, and 56, as shown in figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 3 line 11, the phrase “contacts 4” should read --contacts 5--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oosaka et al. (2021/0359471) in view of Chen (2019/0097360).
With regard to claim 1, Oosaka teaches, as shown in figures 6-10: “An electrical connector 200 comprising: an insulative housing 230 defining a vertical mating direction(up-and-down direction in figure 10); a plurality of contacts 250a secured to the insulative housing 230; and a metallic shield 210 secured to the insulative housing 230 and surrounding the plurality of contacts 250a… and the metallic shield 210 has a pair of substantially vertical side walls 210A, a pair of substantially vertical end walls 210B respectively connected between the pair of side walls 210A, and a pair of bottom walls 210b connected between the pair of side walls 210A”.
Oosaka does not teach: “wherein the metallic shield and the plurality of contacts are insert-molded with the insulative housing”.
In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as taught in paragraph 22, the use of insert molding.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use insert molding to form the insulative housing with the metallic shell and the contacts in order to hold the metallic shell and the contacts in place.  Also, insert molding is well known in the art.

With regard to claim 2, Oosaka as modified by Chen teaches: “The electrical connector as claimed in claim 1”, as shown above.
Oosaka also teaches, as shown in figure7: “wherein each of the pair of bottom walls 210b has an anchor 210b22 retained to the insulative housing 230”.

With regard to claim 3, Oosaka as modified by Chen teaches: “The electrical connector as claimed in claim 1”, as shown above.
Oosaka also teaches, as shown in figure 9: “wherein the metallic shield 210 is of a unitary construction”.

With regard to claim 4, Oosaka as modified by Chen teaches: “The electrical connector as claimed in claim 1”, as shown above.
Oosaka also teaches, as shown in figure 7: “wherein the metallic shield 210 includes a bottom opening (where contacts 250a are located in figure 7) defined between the pair of side walls 210A and the pair of bottom walls 210b, and the plurality of contacts 250a include respective soldering portions 250b located within the bottom opening”.

With regard to claim 7, Oosaka as modified by Chen teaches: “The electrical connector as claimed in claim 1”, as shown above.
Oosaka also teaches, as shown in figure 9: “wherein each of the side walls 210A and the end walls 210B has a guiding portion 210e”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oosaka et al. (2021/0359471) in view of Chen (2019/0097360) and Yokoyama et al. (2021/0359469).
With regard to claim 5, Oosaka as modified by Chen teaches: “The electrical connector as claimed in claim 1”, as shown above.
Neither Oosaka nor Chen teach: “wherein each of the pair of end walls has a first end portion and a second end portion coupled to each other”.
In the same field of endeavor before the effective filing date of the claimed invention, Yokoyama teaches, as shown in figure 4: “wherein each of the pair of end walls 52 has a first end portion (upper-right half of each 52 in figure 4) and a second end portion (lower-left half of 52 in figure 4) coupled to each other”.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831